ORDER
The Disciplinary Review Board having filed a report with the Court on July 3, 1997, recommending that H. MICHAEL ZUKOWSKI of TITUSVILLE, FLORIDA, who was admitted to the bar of this State in 1980, be reprimanded for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), and RPC 1.4(a) (failure to communicate), and good cause appearing;
It is ORDERED that H. MICHAEL ZUKOWSKI is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.